Title: To James Madison from Robert R. Livingston, 4 May 1804
From: Livingston, Robert R.
To: Madison, James



No. 106
Sir
Paris 4th. May 1804
I informed you in my last of my intention to comply with your instructions & to obtain from this Government Such an explanation of the Convention as would embrace all the objects the President wished & then to have proceeded to draw bills for the principal of the debts, leaving the interest as a fund for equalizing the demands by dividing it among the creditors, by this means the further interest would have Stopped & the wants of the claimants wd have been relieved, more than three millions of capital which is now locked up would have been usefully employed. I have assigned to you my reasons for preferring this to a new modification of the Treaty which would have required a new ratification & a new appropriation law. But what further influenced me is a conviction that no new Convention will now be listened to & that the very mention of it would bring on resolution to carry the present one rigorously into effect. But the Commissioners true to the System they have invariably pursued of embarrassing every measure & distressing as far as lays in their power the public creditors have as you find by the enclosed letters absolutely refused to pay any attention to any such explanations as the French Government may consent to, & persist in maintaining that their own is & Shall be the only construction of the Convention till it is modified by a new one. It now remains with the President to determine whether two unexperienced Americans to Say the best of them under the influence of an obstinate foreigner who has no intention ever to return to America Shall insult his Minister, put the President’s resolutions at defiance thwarth [sic] the measures of both Governments, add two millions to the amount of claims, distress the claimants & derange the Commercial Speculations of their country, when by displacing them & Substituting men of more enlarged & liberal minds, he may in an instant prevent all those evils. I have the Satisfaction of Seeing that not a Single person here native or foreigner puts the misconstruction upon the Convention that they do. But Sir, these are the Smallest evils of their misconduct. I know that the First Consul is already dissatisfied, & that Mr Talleyrand has orders to enquire into the reasons of their delay. The whole business is taken out of M. Marbois hands. They have never been pleased at the delays the other parts of the Treaty have met with; Be assured that if a peace Should be patched up to morrow, or the descent be Successful, the whole Treaty would be rendered doubtful for our non performance of this essential part of it. I Speak not from prejudice, Sir, but I think it duty I owe to my country to tell you, that Should delicacy lead to half way measures, Should you rely upon the conciliatory dispositions of the Minister that is to Succeed me, you hazard much more than you are aware of, Particularly if you Should appoint Some not perfectly agreable here—there is no medium. These Commissioners must be removed not only to Satisfy the public creditors, but this Government, & to avoid the most dangerous consequences. Their obstinacy has I think its Source in a belief that I am Soon to go away & that I Shall be Succeeded by a gentleman upon whose friendship they can rely. Should the Gent they allude to be my Successor it would be the Strongest reason for their removal, he will want every possible Support here for very obvious reasons, & if his first measure is to Support men So decidedly odious to his countrymen & to this Government he will be embarrassed at every Step. If every agent is at this distance from the Seat of Government to act in defiance of the advise & without the controul of the Minister, you never will be sure for a month of not being embroiled with foreign nations. I Shall get out of the way as Soon as possible & Spend a month in England in order to prevent any application of this Government, which will force me to draw the bills, or to take upon myself the charge of breaking the Convention. It appears to me that before I return the President will have had time to have considered the Convention, to have Seen that it is capable of being made to embrace every object of the Convention of 1800 by very Simple explanations, & to have given precise orders for its execution: & I trust he will have Seen from my letters & the complaints of the creditors Sufficient cause to have displaced the Commissioners long before this arrives. Another & a much better Set may be elected here without difficulty & the whole business closed in a few months. Should he however be of opinion that a new Convention Should be negotiated, no inconvenience can arise from the delay Since Such a new Convention can not be carried into effect till after the next Congress Shall have made the necessary appropriations & on the first notice of his intention a new one may be Set on foot under more favorable circumstances than the present. Indeed this is not the moment to undertake any thing new—the great arrangements for the change in the Government occupy the Minister’s whole time; & as I have told you the business relative to the Convention has within a few days been taken out of M. Marbois hands and placed in M. Talleyrand’s for reasons that you may in part conjecture, but which are too delicate for me to mention at present. The affair of the creation of an Emperor goes on rapidly & will be concluded in a very Short time: many important consequences will result from it to France & to Europe. Your Minister Should be instructed how to act on the change which you may consider as certain. I have the honor to be Sir with the most respectful consideration Your most obt hum: Servt
Robt R Livingston
